Name: Commission Regulation (EEC) No 3694/91 of 17 December 1991 amending Regulation (EEC) No 645/89 of 14 March 1989 and repealing Commission Regulation (EEC) No 2404/89 of 31 July 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31991R3694Commission Regulation (EEC) No 3694/91 of 17 December 1991 amending Regulation (EEC) No 645/89 of 14 March 1989 and repealing Commission Regulation (EEC) No 2404/89 of 31 July 1989 concerning the classification of certain goods in the combined nomenclature Official Journal L 350 , 19/12/1991 P. 0017 - 0018 Finnish special edition: Chapter 2 Volume 8 P. 0104 Swedish special edition: Chapter 2 Volume 8 P. 0104 COMMISSION REGULATION (EEC) No 3694/91 of 17 December 1991 amending Regulation (EEC) No 645/89 of 14 March 1989 and repealing Commission Regulation (EEC) No 2404/89 of 31 July 1989 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 3537/91 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 645/89 (3), as well as Regulation (EEC) No 2404/89 (4), lays down measures concerning the classification in the combined nomenclature of, inter alia, sets of two garments put up for retail sale; Whereas CN code 6211 has been subdivided in order to individualize certain categories of goods which are the subject of significant trade; Whereas, as a result, the products covered by the aforementioned Regulations are thereby affected; whereas there is therefore a need to delete point 2 of the Annex to Regulation (EEC) No 645/89 and to specify the classification and the reasons for the classification of the goods in question and to repeal Regulation (EEC) No 2404/89; Wheres the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Point 2 of the Annex to Regulation (EEC) No 645/89 is deleted and Regulation (EEC) No 2404/89 is repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 335, 6. 12. 1991, p. 9. (3) OJ No L 71, 15. 3. 1989, p. 17. (4) OJ No L 227, 31. 7. 1989, p. 32. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) Set of two garments put up for retail sale consisting of: (a) a (loose-fitting woven windjacket (100 % synthetic fibres) lightweight, lined in the upper part of the garment, consisting of two different coloured fabrics. It has a collar and is fully opening at the front with a zip-fastening. This opening has a protective flap with press studs fastening left over right. It has loose-fitting long sleeves which are elasticated at the sleeve-ends. There is also elastication at the base of the garment. There is a hood which can be tucked into a pouch in the collar. The hood has a drawstring and the pouch has a zip fastening. There are two internal pockets with protective flaps at the waist. (See photograph No 407 A) (1) 6201 93 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by Note 13 to Section XI, by Note 8 to Chapter 62 in the case of the trousers, as well as by the texts of CN codes 6201, 6201 93 00 and 6204 and 6204 63 19 Classification as a tracksuit is excluded because, owing to the general appearance and the nature of the fabrics (protection against wind and rain), these garments are not clearly meant to be worn exclusively or mainly in the pursuit of sporting activities (b) A lightweight woven pair of trousers (100 % synthetic fibres) of one colour reaching from the waist to the ankles, tightening at the waist by means of elastication and a drawstring. The bottoms of the trouser legs have zip-fastenings and can be tightened by velcro strips. The garment has two internal pockets. (See photograph No 407 B) (1) 6204 63 19 (1) The photographs are purely for information.